DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al., JP2016208580 in view of Zink, US 20150016007
Regarding claim 1, Asakura discloses a power conversion device comprising: a power converter to convert power supplied to a vehicle (Fig. 1; electric vehicle 200 having boost converter 20 and inverter 30 which convert DC voltage from battery 10 to motor 40); a relay provided in a power supply line connected to the power converter (Fig. 1; relay 15 or 14); and a welding detector to detect welding of the relay (Fig. 1; Relay welding determination apparatus 100 in combination with detection circuit 120 and resistor 17 is considered a welding detector); wherein the welding detector includes: a first resistor connected to a terminal of the relay on a first side (Fig. 1; resistor 17 connected to one side of relay 15); a capacitor and a second resistor, both of which are connected to a terminal of the relay on a second side (Fig. 1; resistor 101, capacitor 102 connected to a second side terminal); an application unit to apply an inspection signal to the relay via the capacitor and the second resistor (Figs.1-2; “controller 110 inputs the pulse voltage generated by the pulse oscillator 113 to the detection circuit 120”); and a determiner connected between the capacitor and the second resistor (Figs. 1-2; voltage sensor 103), the determiner detecting a signal based on application of the inspection signal by the application unit to determine whether or not the relay is welded (Fig. 7-9; change in voltage Vd determines whether relays are welded or normal).
Assakura is silent in the relay includes, on the second side, a first terminal and a second terminal, and switches a terminal connected to the terminal on the first side between the first terminal and the second terminal.  However, Zink teaches a relay test device in which a relay includes, on a second side, a first terminal and a second terminal (Fig. 1; relay K1 with contact point to S1 and O1), and switches a terminal connected to a terminal on a first side (Fig. 1; relay K1 having contact point G1) between the first terminal and the second terminal (Fig. 1; contact point G1 connection made with contact point of S1, O1).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the  three point relay as taught by Zink into the relay of Asakura by having an additional common terminal which is contacted when two contact points are not connected since having the three point relay would also function with the predictable result of providing a voltage output during testing of the relay when relay is connected between the two contacts. 

Regarding claim 4, Asakura discloses wherein the application unit of the welding detector applies a pulse voltage as the inspection signal to the relay (Fig. 2; pule signal form oscillator 113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al., JP2016208580 in view of Zink, US 20150016007 in view of Kim et al., KR 20140078946
Regarding claim 5, Asakura discloses wherein the determiner is connected between the capacitor and the second resistor but is silent in wherein the determiner is connected via a binarization unit that binarizes the signal based on the application of the inspection signal by the application unit.  However, Kim discloses a relay abnormality detection device wherein a determiner (Fig. 6; CPU 54) is connected between a resistor (Fig. 6; R2, R1) via a binarization unit the binarizes a signal (Fig. 6; ADC 53) based on the application of an inspection signal by an application unit (Fig. 6; signal form battery 10 or charger 60). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Kim into Asakura as modified for the benefit of having a digitized signal for further processing.  
Regarding claim 6, Asakura teaches detecting a decreasing signal using a first threshold (fig. 8; voltage threshold 2; control unit detects whether the peak value Vd is less than second threshold Vth2), and an increasing signal using a second threshold different from the first threshold (fig. 8; voltage threshold 1; control unit detects whether the peak value Vd exceeds first threshold Vth1). Asakura is silent in wherein the binarization unit binarizes the decreasing and increasing signals. However, Kim discloses a relay abnormality detection device having a binarization unit the binarizes a signal (Fig. 6; ADC 53).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Kim into Asakura as modified for the benefit of having a digitized signal for further processing.  

Allowable Subject Matter
Claim 7 is allowed.
Claim 2, 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior art does not disclose or suggest: “wherein and the determiner of the welding detector determines whether or not the relay is welded based on signals input from both the first terminal and the second terminal by the application of the inspection signal by the application unit” in combination with all the limitations of claim 2. 
Claim 3 is dependent on claim 2 and is therefore allowable for reasons stated as that of claim 2. 
Regarding claim 7, prior art does not disclose or suggest: “wherein the relay includes a first relay and a second relay provided in series in the power supply line; each of the first relay and the second relay includes, on the second side, a first terminal and a second terminal, and switches a terminal connected to the terminal on the first side between the first terminal and the second terminal; the terminal of the first relay on the first side is connected to the first terminal of the second relay on the second side; the welding detector includes: a common first resistor provided at the terminal of the second relay on the first side; and the capacitor and the second resistor, both of which are provided at each of the first terminal of the first relay on the second side, the second terminal of the first relay on the second side, and the second terminal of the second relay on the second side; and the determiner, in a state in which the terminal of the second relay on the first side and the first terminal of the second relay on the second side are connected to each other, determines whether or not the first relay is welded based on signals input from the first terminal and the second terminal of the first relay on the second side via the first resistor, and the capacitor and the second resistor, both of which are provided at each of the first terminal and the second terminal of the first relay on the second side, and determines whether or not the second relay is welded based on signals input from the first terminal and the second terminal of the second relay on the second side via the first resistor, the capacitor and the second resistor, both of which are provided at the first terminal or the second terminal of the first relay on the second side, and the capacitor and the second resistor, both of which are provided at the second terminal of the second relay on the second side” in combination with all the limitations of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2858